The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon a jury verdict of grand larceny in the third degree (Penal Law § 155.35 [1]). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]), alleging that no issues are presented that would merit relief on appeal. Upon our review of the record, we find that nonfrivolous issues exist as to the sufficiency of the evidence at trial and as to whether defendant was deprived of the opportunity to testify before the grand jury. We therefore relieve counsel of his assignment and assign new counsel to brief these issues, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Cattaraugus County Court, Terrence M. Parker, J. — Grand Larceny, 3rd Degree).
Present — Scudder, PJ., Fahey, Peradotto, Lindley and Sconiers, JJ.